— Judgment unanimously affirmed. *986Memorandum: Defendant contends that the People’s evidence was legally insufficient to support his conviction of murder in the second degree (Penal Law § 125.25 [1]). Viewing the evidence in the light most favorable to the People and granting it all favorable inferences (see, People v Ford, 66 NY2d 428, 436), we conclude that a valid line of reasoning exists to sustain the jury’s verdict (see, People v Bleakley, 69 NY2d 490, 495).
Defendant also contends that he was denied a fair trial by prosecutorial misconduct during cross-examination and summation. Because objection was made to only one of these alleged errors, these claims are largely unpreserved for our review (see, CPL 470.05 [2]; People v Dawson, 50 NY2d 311, 324). Further, many of the alleged prosecutorial improprieties on summation, including the only comment objected to, were fair comment in response to defense counsel’s closing statement (see, People v Anthony, 24 NY2d 696, 703-704; People v Rubin, 101 AD2d 71, 77-78). Although the prosecutor acted overzealously, impermissibly bolstering and vouching for his own witnesses and in one instance calling defendant a liar, we cannot say under all the circumstances that defendant was deprived of a fair trial (see, People v Widger, 126 AD2d 962, lv denied 69 NY2d 1011; People v Barnes, 109 AD2d 179, 186; People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Jefferson County Court, Clary, J. — murder, second degree.) Present— Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.